Exhibit 10.1

TIMKENSTEEL CORPORATION

 

Performance-Based Restricted Stock Unit Agreement

 

 

WHEREAS, __________________ (“Grantee”) is an employee of TimkenSteel
Corporation (the “Company”) or a Subsidiary thereof; and

 

WHEREAS, the grant of performance-based Restricted Stock Units evidenced hereby
was authorized by a resolution of the Compensation Committee (the “Committee”)
of the Board that was duly adopted on February 11, 2020, and the execution of a
performance-based Restricted Stock Unit agreement in the form hereof (this
“Agreement”) was authorized by a resolution of the Committee duly adopted on
February 11, 2020.

 

NOW, THEREFORE, pursuant to the TimkenSteel Corporation Amended and Restated
2014 Equity and Incentive Performance Plan (the “Plan”) and subject to the terms
and conditions thereof and the terms and conditions hereinafter set forth, the
Company hereby confirms to Grantee the grant, effective _____, 2020 (the “Date
of Grant”), of _____ performance-based Restricted Stock Units (the
“PRSUs”).  All terms used in this Agreement with initial capital letters that
are defined in the Plan and not otherwise defined herein shall have the meanings
assigned to them in the Plan.  Subject to the attainment of the Management
Objectives described in Section 3 of this Agreement, Grantee may earn between 0%
and 150% of the PRSUs.  

 

 

1.

Payment of PRSUs.  The PRSUs will become payable in accordance with the
provisions of Section 6 of this Agreement if the Restriction Period lapses and
Grantee’s right to receive payment for the PRSUs becomes nonforfeitable (“Vest,”
“Vesting” or “Vested”) in accordance with Section 3 and Section 4 of this
Agreement.

 

2.

PRSUs Not Transferrable.  None of the PRSUs nor any interest therein or in any
Common Shares underlying such PRSUs is transferable prior to payment other than
by will or the laws of descent and distribution upon the death of the Grantee.

 

3.

Vesting of PRSUs.  

 

(a)

Subject to the terms and conditions of Section 4 and Section 5 of this
Agreement, the PRSUs will be earned and Vest on the basis of the relative
achievement of the Management Objectives approved by the Committee on or before
the Date of Grant (the “Performance Metrics”) for the period from January 1,
2020 through December 31, 2022, inclusive (the “Performance Period”), as set
forth on Exhibit A of this Agreement. The Vesting of the PRSUs pursuant to this
Section 3 or pursuant to Section 4 is contingent upon a determination of the
Committee that the Performance Metrics have been satisfied and the PRSUs have
been earned, as described in this Section 3 and set forth in Exhibit A.

NAI-1511148714v4

--------------------------------------------------------------------------------

 

 

(b)

If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, the manner in which it conducts
business or other events or circumstances render the Performance Metrics
specified in this Section 3 to be unsuitable, the Committee may modify such
Performance Metrics or any related minimum acceptable level of achievement, in
whole or in part, as the Committee deems appropriate.

 

(c)

Subject to Section 3(a) and Section 3(b), the PRSUs earned with respect to the
Performance Period will Vest if Grantee is in the continuous employ of the
Company or a Subsidiary from the Date of Grant through the last day of the
Performance Period.  For purposes of this Agreement, the continuous employment
of Grantee with the Company or a Subsidiary will not be deemed to have been
interrupted, and Grantee shall not be deemed to have ceased to be an employee of
the Company or a Subsidiary, by reason of the transfer of Grantee’s employment
among the Company and its Subsidiaries.

 

4.

Alternative Vesting of PRSUs.  Notwithstanding the provisions of Section 3 of
this Agreement, and subject to the payment provisions of Section 6 hereof, some
or all of the PRSUs will Vest under the following circumstances:

 

(a)

Death or Disability:  If Grantee dies or become permanently disabled while in
the employ of the Company or a Subsidiary, then Grantee shall Vest in a number
of PRSUs equal to the product of (i) the number of PRSUs in which Grantee would
have Vested in accordance with the terms and conditions of Section 3 if Grantee
had remained in the continuous employ of the Company or a Subsidiary from the
Date of Grant until the end of the Performance Period or the occurrence of a
Change in Control to the extent a Replacement Award is not provided, whichever
occurs first, multiplied by (ii) a fraction (in no case greater than 1) the
numerator of which is the number of whole months from the first day of the
Performance Period through the date of such death or permanent disability and
the denominator of which is 36.  PRSUs that Vest in accordance with this
Section 4(a) will be paid as provided for in Section 6 of this Agreement.  As
used herein, “permanently disabled” means that Grantee has qualified for
long-term disability benefits under a disability plan or program of the Company
or a Subsidiary  or, in the absence of a disability plan or program of the
Company or a Subsidiary, under a government-sponsored disability program, and is
“disabled” within the meaning of Section 409A(a)(2)(C) of the Code.  As used in
this Agreement, “Code” means the Internal Revenue Code of 1986, as amended,
including any regulations or any other formal guidance promulgated by the U.S.
Department of the Treasury or the Internal Revenue Service with respect to the
Sections of the Code referenced in this Agreement.

NAI- 1511148714v4

-2-

 

--------------------------------------------------------------------------------

 

 

(b)

Retirement:  If Grantee retires with the Company’s consent, then Grantee shall
Vest in a number of PRSUs equal to the product of (i) the number of PRSUs in
which Grantee would have Vested in accordance with the terms and conditions of
Section 3 if Grantee had remained in the continuous employ of the Company or a
Subsidiary  from the Date of Grant until the end of the Performance Period or
the occurrence of a Change in Control to the extent a Replacement Award is not
provided, whichever occurs first, multiplied by (ii) a fraction (in no case
greater than 1) the numerator of which is the number of whole months from the
first day of the Performance Period through the date of such retirement and the
denominator of which is 36.  PRSUs that Vest in accordance with this
Section 4(b) will be paid as provided for in Section 6 of this Agreement.  As
used herein, “retire with the Company’s consent” means: (i) the retirement of
Grantee prior to age 62 and eligible to retire under a retirement plan of the
Company or a Subsidiary, if the Board or the Committee determines that his or
her retirement is for the convenience of the Company or a Subsidiary ; or
(ii) the retirement of Grantee at or after age 62 and eligible to retire under a
retirement plan of the Company or a Subsidiary.

 

(c)

Change in Control:

 

(i)

Upon a Change in Control occurring during the Restriction Period while Grantee
is an employee of the Company or a Subsidiary  or during the period that Grantee
is deemed to be in the continuous employ of the Company or a Subsidiary pursuant
to Section 4(a), 4(b), 4(d) or 4(e), to the extent the PRSUs have not been
forfeited, then, notwithstanding any provision of this Agreement (including
Exhibit A) to the contrary, (A) the Committee as constituted immediately before
such Change in Control shall determine and certify the number of earned PRSUs in
accordance with Exhibit A to this Agreement based on achievement of the
Performance Metrics as of the date of the Change in Control (the “Change in
Control Payout Level”), and (B) a number of the PRSUs will Vest (except to the
extent that a Replacement Award is provided to Grantee for the PRSUs to
continue, replace or assume the PRSUs covered by this Agreement) equal to the
product of (I) the number of PRSUs earned at the Change in Control Payout Level,
multiplied by (II) a fraction (in no case greater than 1), the numerator of
which is the number of whole months from the first day of the Performance Period
through the date of the Change in Control, and the denominator of which is 36,
but in no event may negative discretion be exercised with respect to the number
of PRSUs Vested.    Any PRSUs that are not earned and do not Vest in accordance
with this Section 4(c)(i) shall terminate and be forfeited (except to the extent
that a Replacement Award is provided).  PRSUs that Vest in accordance with this
Section 4(c)(i) will be paid as provided for in Section 6 of this Agreement.  

NAI- 1511148714v4

-3-

 

--------------------------------------------------------------------------------

 

 

(ii)

As used in this Agreement, a “Replacement Award” means an award (A) of
service-based restricted stock units with no performance-based vesting
requirements, (B) that has a value at least equal to the value of the PRSUs
earned at the Change in Control Payout Level, (C) that relates to publicly
traded equity securities of the Company or its successor in the Change in
Control (or another entity that is affiliated with the Company or its successor
following the Change in Control), (D) the tax consequences of which, under the
Code, if Grantee is subject to U.S. federal income tax under the Code, are not
less favorable to Grantee than the tax consequences relative to the PRSUs,
(E) that Vests upon a termination of Grantee’s employment with the Company or a
Subsidiary or their successors in the Change in Control (or another entity that
is affiliated with the Company or a Subsidiary or their successors following the
Change in Control) (as applicable, the “Successor”) for Good Reason by Grantee
or without Cause by such employer or upon the death of Grantee or Grantee
becoming permanently disabled (as defined in Section 4(a)), in each case prior
to the end of the Performance Period and within a period of two years after the
Change in Control; provided, that the number of PRSUs in which Grantee shall so
Vest shall be equal to the product of (X) the number of PRSUs earned at the
Change in Control Payout Level, multiplied by (Y) a fraction (in no case greater
than 1) the numerator of which is the number of whole months from the first day
of the Performance Period through the date of such termination, death or
permanent disability, and the denominator of which is 36, and (F) the other
terms and conditions of which are not less favorable to Grantee than the terms
and conditions of the PRSUs (including the provisions that would apply in the
event of a subsequent Change in Control).  A Replacement Award may be granted
only to the extent it conforms to the requirements of Treasury
Regulation 1.409A-3(i)(5)(iv)(B) or otherwise does not result in the PRSUs or
Replacement Award failing to comply with or be exempt from Section 409A of the
Code.  Without limiting the generality of the foregoing, the Replacement Award
may take the form of a continuation of the PRSUs if the requirements of the
preceding sentence are satisfied.  The determination of whether the conditions
of this Section 4(c)(ii) are satisfied will be made by the Committee, as
constituted immediately before the Change in Control, in its sole discretion.

NAI- 1511148714v4

-4-

 

--------------------------------------------------------------------------------

 

 

(iii)

For purposes of Section 4(c)(ii), “Cause” will be defined not less favorably
with respect to Grantee than: any intentional act of fraud, embezzlement or
theft in connection with the Grantee’s duties with the Successor, any
intentional wrongful disclosure of secret processes or confidential information
of the Successor, or any intentional wrongful engagement in any competitive
activity that would constitute a material breach of Grantee’s duty of loyalty to
the Successor, and no act, or failure to act, on the part of Grantee shall be
deemed “intentional” unless done or omitted to be done by Grantee not in good
faith and without reasonable belief that Grantee’s action or omission was in or
not opposed to the best interest of the Successor; provided, that for any
Grantee who is party to an individual severance or employment agreement defining
Cause, “Cause” will have the meaning set forth in such agreement.  Also for
purposes of Section 4(c)(ii), “Good Reason” means: a material reduction in the
nature or scope of the responsibilities, authorities or duties of Grantee
attached to Grantee’s position held immediately prior to the Change in Control,
or a change of more than 60 miles in the location of Grantee’s principal office
immediately prior to the Change in Control, or a material reduction in Grantee’s
remuneration upon or after the Change in Control; provided, that, no later than
90 days following an event constituting Good Reason, Grantee gives notice to the
Successor of the occurrence of such event and the Successor fails to cure the
event within 30 days following the receipt of such notice.  

 

(iv)

If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding PRSUs which at the time of the Change in
Control are not subject to a “substantial risk of forfeiture” (within the
meaning of Section 409A of the Code) will be deemed to be Vested at the time of
such Change in Control and will be paid as provided for in Section 6 of this
Agreement.

 

(d)

Divestiture:  If Grantee’s employment with the Company or a Subsidiary
terminates as the result of a divestiture, then Grantee shall Vest in a number
of PRSUs equal to the product of (i) the number of PRSUs in which Grantee would
have Vested in accordance with the terms and conditions of Section 3 if Grantee
had remained in the continuous employ of the Company or a Subsidiary from the
Date of Grant until the end of the Performance Period or the occurrence of a
Change in Control to the extent a Replacement Award is not provided, whichever
occurs first, multiplied by (ii) a fraction (in no case greater than 1) the
numerator of which is the number of whole months from the first day of the
Performance Period through the date of such termination and the denominator of
which is 36.  PRSUs that Vest in accordance with this Section 4(d) will be paid
as provided for in Section 6 of this Agreement.  As used herein, the term
“divestiture” means a permanent disposition to a Person other than the Company
or any Subsidiary of a plant or other facility or property at which Grantee
performs a majority of Grantee’s services, whether such disposition is effected
by means of a sale of assets, a sale of Subsidiary stock or otherwise.

NAI- 1511148714v4

-5-

 

--------------------------------------------------------------------------------

 

 

(e)

Layoff:  If (i) Grantee’s employment with the Company or a Subsidiary terminates
as the result of a layoff and (ii) Grantee is entitled to receive severance pay
pursuant to the terms of any severance pay plan of the Company in effect at the
time of Grantee’s termination of employment that provides for severance pay
calculated by multiplying Grantee’s base compensation by a specified severance
period, then Grantee shall Vest in a number of PRSUs equal to the product of
(x) the number of PRSUs in which Grantee would have Vested in accordance with
the terms and conditions of Section 3 if Grantee had remained in the continuous
employ of the Company or a Subsidiary from the Date of Grant until the end of
the Performance Period or the occurrence of a Change in Control to the extent a
Replacement Award is not provided, whichever occurs first, multiplied by (y) a
fraction (in no case greater than 1) the numerator of which is the number of
whole months from the first day of the Performance Period through the end of the
specified severance period and the denominator of which is 36.  PRSUs that Vest
in accordance with this Section 4(e) will be paid as provided for in Section 6
of this Agreement.  As used herein, “layoff” means the involuntary termination
by the Company or any Subsidiary of Grantee’s employment with the Company or any
Subsidiary due to (A) a reduction in force leading to a permanent downsizing of
the salaried workforce, (B) a permanent shutdown of the plant, department or
subdivision in which Grantee works, (C) an elimination of position; or (D) any
or no reason, except for Cause, at the Company’s discretion; provided that a
termination under clause (D) shall constitute a “layoff” for purposes of this
Agreement only (i) upon the prior approval of the Compensation Committee in the
case of an executive officer, or (ii) upon the prior approval of the Executive
Vice President—Human Resources and Corporate Relations or the Executive Vice
President,  General Counsel and Secretary in the case of any other terminated
Grantee.

 

5.

Forfeiture of PRSUs.  Any PRSUs that have not Vested pursuant to Section 3 or
Section 4 at the end of the Performance Period will be forfeited automatically
and without further notice after the end of the Performance Period (or earlier
if, and on such date that, Grantee ceases to be an employee of the Company or a
Subsidiary prior to the end of the Performance Period for any reason other than
as described in Section 4).

 

6.

Form and Time of Payment of PRSUs.

 

(a)

General.  Subject to Section 5, Section 6(b), and Section 6(c), payment for
Vested PRSUs will be made in cash or Common Shares (as determined by the
Committee) in the year following the last day of the Performance Period but in
no event later than March 15 of that year.

NAI- 1511148714v4

-6-

 

--------------------------------------------------------------------------------

 

 

(b)

Change in Control.  Notwithstanding Section 6(a), to the extent PRSUs are Vested
on the date of a Change in Control, Grantee will receive payment for Vested
PRSUs in cash or Common Shares (as determined by the Committee) on the date of
the Change in Control; provided, however, that if such Change in Control would
not qualify as a permissible date of distribution under Section 409A(a)(2)(A) of
the Code, and where Section 409A of the Code applies to such distribution,
Grantee will receive the corresponding payment on the date that would have
otherwise applied pursuant to this Section 6.

 

(c)

Payment Following a Change in Control.  Notwithstanding Section 6(a), if, during
the two-year period following a Change in Control, Grantee experiences a
“separation from service” (within the meaning of Treasury Regulation section
1.409A-1(h)), the PRSUs that are Vested as of the date of such separation from
service shall be paid in cash or Common Shares (as determined by the Committee)
within 10 days of the separation from service to the extent they have not been
previously paid to Grantee; provided, however, that if such Change in Control
would not qualify as a permissible date of distribution under Section
409A(a)(2)(A) of the Code, and where Section 409A of the Code applies to such
distribution, Grantee will receive the corresponding payment on the date that
would have otherwise applied pursuant to this Section 6.  

 

7.

Dividend Equivalents.  Grantee shall be credited with cash per PRSU equal to the
amount of each cash dividend paid by the Company (if any) to holders of Common
Shares generally with a record date occurring on or after the Date of Grant and
prior to the time when the PRSUs are paid in accordance with Section 6
hereof.  Any amounts credited pursuant to the immediately preceding sentence
shall be subject to the same applicable terms and conditions (including earning,
Vesting, payment, and forfeitability) as apply to the PRSUs based on which the
dividend equivalents were credited, and such amounts shall be paid in either
cash or Common Shares, as determined by the Committee in its sole discretion, at
the same time as the PRSUs to which they relate.  If such amounts are paid in
Common Shares, the number of shares so paid shall be rounded down to the nearest
whole number and shall be determined by dividing such credited amounts by the
Market Value per Share on the payment date.

NAI- 1511148714v4

-7-

 

--------------------------------------------------------------------------------

 

 

8.

Detrimental Activity and Recapture.  

 

(a)

Notwithstanding anything in this Agreement to the contrary, in the event that,
as determined by the Committee, Grantee engages in Detrimental Activity during
employment with the Company or a Subsidiary, the PRSUs will be forfeited
automatically and without further notice at the time of that determination.  As
used herein, “Detrimental Activity” means:

 

(i)

engaging in any activity, as an employee, principal, agent, or consultant, for
another entity that competes with the Company in any actual, researched, or
prospective product, service, system, or business activity for which Grantee has
had any direct responsibility during the last two years of his or her employment
with the Company or a Subsidiary, in any territory in which the Company or a
Subsidiary manufactures, sells, markets, services, or installs such product,
service, or system, or engages in such business activity;

 

(ii)

soliciting any employee of the Company or a Subsidiary to terminate his or her
employment with the Company or a Subsidiary;

 

(iii)

the disclosure to anyone outside the Company or a Subsidiary, or the use in
other than the Company’s or one of its Subsidiary’s business, without prior
written authorization from the Company, of any confidential, proprietary or
trade secret information or material relating to the business of the Company and
its Subsidiaries, acquired by Grantee during his or her employment with the
Company or its Subsidiaries or while acting as a director of or consultant for
the Company or its Subsidiaries thereafter;

 

(iv)

the failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, made or conceived by Grantee during employment by the Company and any
Subsidiary, relating in any manner to the actual or anticipated business,
research or development work of the Company or any Subsidiary or the failure or
refusal to do anything reasonably necessary to enable the Company or any
Subsidiary to secure a patent where appropriate in the United States and in
other countries;

 

(v)

activity that results in Termination for Cause.  As used herein, “Termination
for Cause” means a termination: (A) due to Grantee’s willful and continuous
gross neglect of his or her duties for which he or she is employed; or (B) due
to an act of dishonesty on the part of Grantee constituting a felony resulting
or intended to result, directly or indirectly, in his or her gain for personal
enrichment at the expense of the Company or a Subsidiary; or

NAI- 1511148714v4

-8-

 

--------------------------------------------------------------------------------

 

 

(vi)

any other conduct or act determined to be injurious, detrimental or prejudicial
to any significant interest of the Company or any Subsidiary unless Grantee
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Company.

Nothing in this Agreement prevents Grantee from providing, without prior notice
to the Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations.

 

(b)

If a Restatement occurs and the Committee determines that Grantee is personally
responsible in whole or in part for causing the Restatement as a result of
Grantee’s personal misconduct or any fraudulent activity on the part of Grantee,
then the Committee has discretion to, based on applicable facts and
circumstances and subject to applicable law, cause the Company to recover all or
any portion (but no more than 100%) of the PRSUs (plus dividend equivalent
payments) earned or payable to Grantee for some or all of the years covered by
the Restatement.  The amount of any earned or payable PRSUs (and dividend
equivalent payments)  recovered by the Company shall be limited to the amount by
which such earned or payable PRSUs (and dividend equivalent payments) exceeded
the amount that would have been earned by or paid to Grantee had the Company’s
financial statements for the applicable restated fiscal year or years been
initially filed as restated, as reasonably determined by the Committee. The
Committee also shall determine whether the Company shall effect any recovery
under this Section 8(b) by: (i) seeking repayment from Grantee; (ii) reducing,
except with respect to any non-qualified deferred compensation under
Section 409A of the Code, the amount that would otherwise be payable to Grantee
under any compensatory plan, program or arrangement maintained by the Company
(subject to applicable law and the terms and conditions of such plan, program or
arrangement); (iii) by withholding, except with respect to any non-qualified
deferred compensation under Section 409A of the Code, payment of future
increases in compensation (including the payment of any discretionary bonus
amount) that would otherwise have been made to Grantee in accordance with the
Company’s compensation practices; or (iv) by any combination of these
alternatives.  As used herein, “Restatement” means a restatement (made within 24
months of the publication of the financial statements that are required to be
restated) of any part of the Company’s financial statements for any fiscal year
or years beginning with the year in which the Date of Grant occurs due to
material noncompliance with any financial reporting requirement under the U.S.
securities laws applicable to such fiscal year or years.  Notwithstanding
anything in this Agreement to the contrary, Grantee acknowledges and agrees that
this Agreement and the award described herein (and any settlement thereof) are
subject to the terms and conditions of the Company’s clawback policy (if any) as
may be in effect from time to time, including specifically to implement
Section 10D of the Exchange Act and any applicable rules or regulations
promulgated thereunder (including applicable rules and regulations of any
national securities exchange on which the Common Shares are traded) (the
“Compensation Recovery Policy”), and that this Section 8 shall be deemed
superseded by and subject to the terms and conditions of the Compensation
Recovery Policy from and after the effective date thereof.

NAI- 1511148714v4

-9-

 

--------------------------------------------------------------------------------

 

 

9.

Compliance with Law.  The Company shall not be obligated to issue any of the
Common Shares covered by this Agreement if the issuance thereof would result in
violation of any law or regulation to which the Company is subject.

 

10.

Adjustments.  Subject to Section 13 of the Plan, the Committee shall make any
adjustments in the number of PRSUs or kind of shares of stock or other
securities underlying the PRSUs covered by this Agreement, or in any other terms
of this award, that the Committee determines to be equitably required to prevent
any dilution or enlargement of Grantee’s rights under this Agreement that
otherwise would result from any (a) stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, (b) merger, consolidation, separation, reorganization or partial or
complete liquidation involving the Company or (c) other transaction or event
having an effect similar to any of those referred to in Section 10(a) or 10(b)
hereof.  Furthermore, in the event any transaction or event described or
referred to in the immediately preceding sentence shall occur, or in the event
of a Change in Control, the Committee shall provide in substitution of any or
all of Grantee’s rights under this Agreement such alternative consideration
(including cash) as the Committee determines in good faith to be equitable under
the circumstances.

 

11.

Withholding Taxes.  If the Company is required to withhold federal, state,
local, employment, or foreign taxes, or, to the extent permitted under
Section 409A of the Code, any other applicable taxes, in connection with
Grantee’s right to receive Common Shares under this Agreement (regardless
whether Grantee is entitled to the delivery of any Common Shares at that time),
and the amounts available to the Company for such withholding are insufficient,
it shall be a condition to the receipt of any Common Shares or any other benefit
provided for under this Agreement that Grantee make arrangements satisfactory to
the Company for payment of the balance of the taxes.  Grantee may satisfy such
tax obligation by paying the Company cash via personal check.  Alternatively,
Grantee may elect that all or any part of such tax obligation be satisfied by
the Company’s retention of a portion of the Common Shares provided for under
this Agreement or by Grantee’s surrender of a portion of the Common Shares that
he or she has owned for at least 6 months.  In no event, however, shall the
Company accept Common Shares for payment of taxes in excess of required tax
withholding rates (unless such higher withholding amounts would not result in
adverse accounting implications for the Company).  If an election is made to
satisfy Grantee’s tax obligation with the release or surrender of Common Shares,
the Common Shares shall be credited in the following manner: (a) at the Market
Value per Share on the date of delivery if the tax obligations arise due to the
delivery of Common Shares under this Agreement; or (b) at the Market Value per
Share on the date the tax obligation arises, if for a reason other than the
delivery of Common Shares under this Agreement.

 

12.

Right to Terminate Employment.  Nothing in this Agreement limits in any way
whatsoever any right the Company or a Subsidiary may otherwise have to terminate
the employment of Grantee at any time.

NAI- 1511148714v4

-10-

 

--------------------------------------------------------------------------------

 

 

13.

Relation to Other Benefits.  Any economic or other benefit to Grantee under this
Agreement or the Plan will not be taken into account in determining any benefits
to which Grantee may be entitled under any profit‑sharing, retirement or other
benefit or compensation plan maintained by the Company or a Subsidiary and will
not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or a
Subsidiary.

 

14.

Amendments.  Any amendment to the Plan will be deemed to be an amendment to this
Agreement to the extent the amendment is applicable to this Agreement; provided,
however, that (a) no amendment will adversely affect the rights of Grantee with
respect to the Common Shares or other securities covered by this Agreement
without Grantee’s consent and (b) Grantee’s consent shall not be required to an
amendment that is deemed necessary by the Company to ensure compliance with
Section 10D of the Exchange Act.  Notwithstanding the foregoing, the limitation
requiring the consent of Grantee to certain amendments will not apply to any
amendment that is deemed necessary by the Company to ensure compliance with
Section 409A of the Code.

 

15.

Severability.  In the event one or more of the provisions of this Agreement is
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated will be deemed to be separable from the other provisions of this
Agreement, and the remaining provisions of this Agreement will continue to be
valid and fully enforceable.

 

16.

Governing Law.  This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

 

17.

Compliance with Section 409A of the Code.  To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to Grantee.  This Agreement and the
Plan shall be administered in a manner consistent with this
intent.  Notwithstanding any provision of the Agreement to the contrary, if, at
the time of Grantee’s separation from service (within the meaning of Section
409A of the Code), (a) Grantee is a specified employee (within the meaning of
Section 409A of the Code and using the identification methodology selected by
the Company from time to time) and (b) the Company makes a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A of the Code) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Section
409A of the Code in order to avoid taxes or penalties under Section 409A of the
Code, then the Company shall not pay such amount on the otherwise scheduled
payment date but shall instead pay it, without interest, on the first business
day of the seventh month after Grantee’s separation from service.

 

[SIGNATURES ON FOLLOWING PAGE]

 

NAI- 1511148714v4

-11-

 

--------------------------------------------------------------------------------

Exhibit 10.1

 

The undersigned Grantee hereby acknowledges receipt of an executed original of
this Agreement and accepts the award of PRSUs covered hereby, subject to the
terms and conditions of the Plan and the terms and conditions herein above set
forth.

 

 

 

Grantee

 

 

 

Date:

 

 

 

 

This Agreement is executed by the Company on this ___ day of ____________, 20__.

 

TimkenSteel Corporation

 

 

By:

 

 

 

 

 

Frank A. DiPiero

 

 

 

Executive Vice President, General Counsel & Secretary

 

 




NAI-1511148714v4

--------------------------------------------------------------------------------

 

Exhibit A

Statement of Management Objectives

This Statement of Management Objectives applies to the PRSUs granted to the
Grantee on the Date of Grant memorialized in the Agreement.  Capitalized terms
used in the Agreement that are not specifically defined in this Statement of
Management Objectives have the meanings assigned to them in the Agreement or in
the Plan, as applicable.

Section 1.

Definitions.  For purposes hereof:

 

(a)

“Peer Group” means, of a benchmark group of 17 entities, the names of which are
attached hereto as Annex A, those entities that remain in the Peer Group as of
the end of the Performance Period (or the date of the Change in Control if
Section 1(e)(ii) of this Exhibit A is applicable) after application of the Peer
Group Adjustment Protocol.

 

(b)

“Peer Group Adjustment Protocol” means:  (i) if an entity listed in Annex A
files for bankruptcy and/or liquidation, is operating under bankruptcy
protection, or is delisted from its primary stock exchange because it fails to
meet the exchange listing requirement, then such entity will remain in the Peer
Group, but RTSR for the Performance Period will be calculated as if such entity
achieved Total Shareholder Return placing it at the bottom (chronologically, if
more than one such entity) of the Peer Group; (ii) if, by the last day of the
Performance Period (or the date of the Change in Control if Section 1(e)(ii) of
this Exhibit A is applicable), an entity listed in Annex A has been acquired, or
has announced that it has entered into a definitive agreement the consummation
of which will result in such entity’s acquisition, and/or the entity is no
longer existing as a public company that is traded on its primary stock exchange
(other than for the reasons as described in subsection (i) above), then such
entity will not remain in the Peer Group and RTSR for the Performance Period
will be calculated as if such entity had never been a member of the Peer Group;
and (iii) except as otherwise described in subsection (i) and (ii) above, for
purposes of this Statement of Management Objectives, for each of the entities
listed in Annex A, such entity shall be deemed to include any successor to all
or substantially all of the primary business of such entity at end of the
Performance Period.

 

(c)

“Relative Total Shareholder Return” or “RTSR” means the percentile rank of the
Company’s Total Shareholder Return among the Total Shareholder Returns of all
members of the Peer Group (including the Company), ranked in descending order,
at the end of the Performance Period (or the date of the Change in Control if
Section 1(e)(ii) of this Exhibit A is applicable).  

 

(e)

“Total Shareholder Return” means, with respect to each of the Common Shares and
the common stock of each of the members of the Peer Group, a rate of return
reflecting stock price appreciation, plus the reinvestment of dividends in
additional shares of stock, from the beginning of the Performance Period through
the end of the Performance Period.  Total Shareholder Return will be calculated
as follows:

NAI- 1511148714v4

 

 

--------------------------------------------------------------------------------

 

 

(i)

Except as provided in clause (ii), Total Shareholder Return will be calculated
for the Company and each member of the Peer Group by averaging the Company’s and
member’s shareholder return for each calendar year during the Performance Period
measured at the last day of each calendar year against the beginning price at
the start of the Performance Period.  For purposes of calculating Total
Shareholder Return for each of the Company and the members of the Peer Group,
the beginning stock price will be based on the average closing stock price for
the 20 trading days immediately preceding the first day of the Performance
Period on the principal stock exchange on which the stock then traded and the
ending stock price for each calendar year during the Performance Period will be
based on the average closing stock price for the 20 trading days ending on
December 31 of each calendar year in the Performance Period on the principal
stock exchange on which the stock then trades.

 

(ii)

If a Change in Control occurs during the Restriction Period, and Section 4(c) of
the Agreement applies to the PRSUs, (A) for purposes of determining Total
Shareholder Return, the last day of the Performance Period will be the date of
the Change in Control, and (B) Total Shareholder Return will be calculated for
the Company and each member of the Peer Group using a beginning stock price
based on the average closing stock price for the 20 trading days immediately
preceding the first day of the Performance Period on the principal stock
exchange on which the stock then traded, and the ending stock price for the
Company will be the “Sale Price” (as defined below) and for each member of the
Peer Group will be based on the average closing stock price for the 20 trading
days ending on the date of the Change in Control on the principal stock exchange
on which the stock then traded.  The “Sale Price” will be the amount of
consideration per Common Share that shareholders of the Company receive upon
consummation of the Change in Control (including the fair market value, as
determined by the Committee, of any non-cash consideration); provided that if
the Change in Control is not the result of a transaction in which shareholders
receive consideration, the “Sale Price” will be the closing price of a Common
Share on the last trading day immediately preceding the date of the Change in
Control.

Section 2.

Performance Matrices.

From 0% to 150% of the PRSUs will be earned based on achievement of the
Management Objectives measured by RTSR performance during the Performance
Period, in each case as follows:

 

Performance Level

Relative Total Shareholder Return

PRSUs Earned

Below Threshold

Ranked below 25th percentile

0%

Threshold

Ranked at 25th percentile

50%

Target

Ranked at 50th percentile

100%

Maximum

Ranked at or above 75th percentile

150%

 

NAI- 1511148714v4

 

 

--------------------------------------------------------------------------------

 

Section 3.

Number of PRSUs Earned.  The Committee shall determine whether and to what
extent the goals relating to the Management Objectives have been satisfied for
the Performance Period and shall determine the number of PRSUs that shall become
earned hereunder and under the Agreement on the basis of the following:

 

(a)

Below Threshold.  If, upon the conclusion of the Performance Period (or the date
of the Change in Control if Section 1(e)(ii) of this Exhibit A is applicable),
RTSR for the Performance Period falls below the threshold level, as set forth in
the Performance Matrices, no PRSUs shall become earned.

 

(b)

Threshold.  If, upon the conclusion of the Performance Period (or the date of
the Change in Control if Section 1(e)(ii) of this Exhibit A is applicable), RTSR
for the Performance Period equals the threshold level, as set forth in the
Performance Matrices, 50% of the PRSUs (rounded down to the nearest whole number
of PRSUs) shall become earned.

 

(c)

Between Threshold and Target.  If, upon the conclusion of the Performance Period
(or the date of the Change in Control if Section 1(e)(ii) of this Exhibit A is
applicable), RTSR for the Performance Period exceeds the threshold level, but is
less than the target level, as set forth in the Performance Matrices, a
percentage between 50% and 100% (determined on the basis of straight-line
mathematical interpolation) of the PRSUs (rounded down to the nearest whole
number of PRSUs) shall become earned.

 

(d)

Target.  If, upon the conclusion of the Performance Period (or the date of the
Change in Control if Section 1(e)(ii) of this Exhibit A is applicable), RTSR for
the Performance Period equals the target level, as set forth in the Performance
Matrices, 100% of the PRSUs shall become earned.

 

(e)

Between Target and Maximum.  If, upon the conclusion of the Performance Period
(or the date of the Change in Control if Section 1(e)(ii) of this Exhibit A is
applicable), RTSR for the Performance Period exceeds the target level, but is
less than the maximum level, as set forth in the Performance Matrices, a
percentage between 100% and 150% (determined on the basis of straight-line
mathematical interpolation) of the PRSUs (rounded down to the nearest whole
number of PRSUs) shall become earned.

 

(f)

Equals or Exceeds Maximum.  If, upon the conclusion of the Performance Period
(or the date of the Change in Control if Section 1(e)(ii) of this Exhibit A is
applicable), RTSR for the Performance Period equals or exceeds the maximum
level, as set forth in the Performance Matrices, 150% of the PRSUs shall become
earned.

 

NAI- 1511148714v4

 

 

--------------------------------------------------------------------------------

 

Annex A

2020 Peer Group

Company Name

Ticker Symbol

AK Steel

 

Allegheny Technologies Incorporated

 

Ampco-Pittsburgh Corporation

 

Carpenter Technology Corporation

 

Commercial Metals Company

 

Friedman Industries, Incorporated

 

Haynes International, Inc.

 

Nucor Corporation

 

Olympic Steel, Inc.

 

Reliance Steel & Aluminum Company

 

Ryerson Holding Corporation

 

Schnitzer Steel Industries

 

Steel Dynamics, Inc.

 

Synalloy Corporation

 

United States Steel Corporation

 

Universal Stainless & Alloy Products, Inc.

 

Worthington Industries, Inc.

 

 

 

 

NAI-1511148714v4